                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


GREAT WEST CASUALTY                                CV 18-13-BLG-SPW-TJC
COMPANY,

                     Plaintiff,                    ORDER GRANTING
                                                   MOTION TO STAY
vs.                                                PROCEEDINGS
WOODY’S TRUCKING LLC., and
DONALD E. WOOD, JR.,

                     Defendants.

      Currently before the Court is the parties’ Joint Motion to Stay Proceedings

(“Motion”). (Doc. 26.) The parties’ request a stay in this matter pending

resolution of a related criminal action, CR 17-138-BLG-SPW, on the grounds that

some or all of the claims in this action may be resolved by the outcome of the

criminal matter. Good cause appearing, the Motion is hereby GRANTED. All

proceedings in this matter are stayed.

      The parties are directed to file a status report within twenty-one (21) days of

the entry of judgment in CR 17-138-BLG-SPW, outlining the claims remaining to

///

///

///
be resolved in this action.

      IT IS ORDERED.

      DATED this 9th day of October, 2018.



                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge
